t c memo united_states tax_court michael p and pamela j hopkins petitioners v commissioner of internal revenue respondent docket no filed date daniel j cooper for petitioners karen nicholson sommers for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure under sec_6662 a on petitioners’ federal_income_tax tax for 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are are petitioners entitled for to deductions with respect to a sole_proprietorship of petitioner michael p hopkins mr hopkins in excess of the deductions allowed by respondent we hold that they are not should we sustain respondent’s determination to disal- low a nonpassive loss that petitioners claimed in schedule e of their tax_return as attributable to an s_corporation owned by mr hopkins we hold that we should are petitioners liable for for the accuracy- related penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in dana point california at the time they filed the petition in this case from around until around mr hopkins who has a bachelor of science degree in mechanical engineering worked as an engineer for goodyear tire and rubber company goodyear in mr hopkins left goodyear and worked for a small tire company in indiana in mr hopkins began working in illinois and thereafter in california as a salesman for nrm corporation a company that sold rubber and plastic extrusion equipment to the tire industry and the plastics industry during the period he worked for goodyear mr hopkins who participated in drag racing as a teenager fre- quently attended automobile races in mr hopkins stopped frequenting such races in he resumed attending automobile races frequenting about to races a year in at least the year at issue mr hopkins attended automobile races in different places throughout the united_states including arizona california indiana kentucky pennsylvania and texas from until around mid-date mr hopkins operating as a sole_proprietor under the name mph enterprises mr hopkins’s sole_proprietorship sold on behalf of certain manu- facturers including westchem inc westchem various plastics products and equipment used in the medical profession and the construction industry in return for such services mr hopkins received sales-based commissions from such manufacturers during approximately the first 5½ months of mr hopkins’s sole_proprietorship sold on behalf of westchem certain westchem plastics products that resulted in sales commissions to that sole_proprietorship of an unspecified amount that was less than dollar_figure and approximately dollar_figure million of gross_sales to 2as discussed below petitioners reported that during mr hopkins’s sole_proprietorship had dollar_figure of gross_receipts ie sales commissions westchem was not the only customer of mr hopkins’s sole_proprietorship and the record does not disclose the amount of gross_receipts ie sales commissions that mr hopkins’s sole_proprietorship received from its other continued westchem during approximately the first 5½ months of mr hopkins made certain unidentified expenditures totaling dollar_figure mr hopkins’s unidentified expenditures of dollar_figure during the period january through date mr hopkins made certain automobile racing expenditures totaling dollar_figure mr hopkins’s automobile racing expenditures of dollar_figure to pay for inter alia purchasing a race car race car graphics signs and clothes making sponsorship payments to certain race car drivers and mr hopkins’s airfare lodging meals and other costs that he incurred while he was frequenting various automobile races on date mr hopkins organized and became the sole stockholder of a corporation also known as mph enterprises which took over the operations of mr hopkins’s sole_proprietorship on the same date that corporation filed an election to be taxed as an s_corporation hereinafter we shall refer to the corpo- ration known as mph enterprises as mr hopkins’s s_corporation approximately percent of the manufacturers for whom mr hopkins’s s_corporation sold plastics products or equipment including westchem were located in california during approxi- mately the second half of mr hopkins’s s_corporation sold on behalf of westchem certain westchem plastics products that continued customers resulted in sales commissions to that s_corporation of an unspecified amount that was less than dollar_figure and approxi- mately dollar_figure million of gross_sales to westchem during approximately the second half of mr hopkins’s s_corporation made certain expenditures totaling dollar_figure mr hopkins’s s corporation’s expenditures of dollar_figure that consisted of loan payments of dollar_figure with respect to mr hopkins’s motor home certain unidentified automobile racing expenditures of dollar_figure mr hopkins’s s corporation’s unidentified automobile racing expenditures of dollar_figure and certain advertising hats expenditures of dollar_figure during the same period mr hopkins’s s_corporation made certain additional expenditures totaling dollar_figure mr hopkins’s s corporation’s expenditures of dollar_figure that consisted of sponsorship payments of dollar_figure to race car driver davey hamilton sponsorship payments to mr hamilton of dollar_figure and payments of dollar_figure for country club_dues country club_dues payments of dollar_figure sponsorship payments to a race car driver 3as discussed below mr hopkins’s s_corporation reported that during it had dollar_figure of gross_receipts ie sales commissions westchem was not the only customer of mr hopkins’s s_corporation and the record does not disclose the amount of gross_receipts ie sales commissions that mr hopkins’s s_corporation received from its other customers 4the parties stipulated that mr hopkins’s s corporation’s expenditures of dollar_figure consisted of the amounts set forth above however those amounts total dollar_figure there is no explanation in the record for this discrepancy we shall use the total amount stipulated by the parties like the sponsorship payments to mr hamilton of dollar_figure enti- tled the sponsor to have a a decal with the sponsor’s logo displayed on any race car that such driver drove and b its name displayed on such driver’s racing uniforms and helmets and to require such driver to mention the sponsor’s name if and when asked about his sponsors the size and the location of the logo and the name of a sponsor depended on the amount of the sponsor- ship payment that such sponsor made to the race car driver some time during mr hopkins received a capital_gains distribution of dollar_figure dollar_figure capital_gains distribution from a family limited_partnership that his deceased father had formed around that same time mr hopkins received a taxable distribu- tion of dollar_figure dollar_figure profit-sharing_plan distribution from his deceased father’s profit-sharing_plan mr hopkins’s s_corporation filed form_1120s u s income_tax return for an s_corporation form_1120s for its short taxable_year that began on date and ended on date in the form_1120s mr hopkins’s s_corporation reported inter alia gross_receipts of dollar_figure in that form mr hopkins’s s_corporation deducted inter alia mr hopkins’s s corporation’s expenditures of dollar_figure as advertising expenses and mr hopkins’s s corporation’s expenditures of dollar_figure as promotional expenses in the form_1120s mr hopkins’s s_corporation claimed an ordinary_loss of dollar_figure mr hopkins’s s corporation’s claimed ordinary_loss of dollar_figure petitioners jointly filed form_1040 u s individual_income_tax_return joint_return for their taxable_year petitioners’ joint_return reported inter alia the dollar_figure capital_gains distribution and the dollar_figure profit-sharing_plan distribution petitioners’ joint_return included two schedules c profit or loss from business schedule c one such schedule mr hopkins’s sole proprietorship’s schedule c related to mr hopkins’s sole_proprietorship known as mph enterprises that schedule c reported dollar_figure of gross_receipts claimed mr hopkins’s unidentified expenditures of dollar_figure as an advertising expense deduction and showed a net profit of dollar_figure in schedule e supplemental income and loss schedule e included as part of petitioners’ joint_return petitioners’ schedule e petitioners claimed inter alia a nonpassive loss of dollar_figure from mr hopkins’s s_corporation and a total loss of dollar_figure the nonpassive loss of dollar_figure from mr hopkins’s s_corporation claimed in petitioners’ schedule e was equal to the sum of mr hopkins’s s corporation’s claimed ordinary 5petitioners’ schedule e was incomplete in that it consisted of only one page 6petitioners determined the total loss claimed in petition- ers’ schedule e by reducing the total of the respective nonpassive losses that they claimed in that schedule from mr hopkins’s s_corporation and another s_corporation by the nonpassive_income that they reported in that schedule from a limited_partnership loss of dollar_figure and mr hopkins’s automobile racing expendi- tures of dollar_figure that petitioners claimed as advertising and business promotion in statement sbe supplemental business_expenses statement sbe included as part of their joint_return in statement sbe petitioners indicated that mr hopkins incurred mr hopkins’s automobile racing expenditures of dollar_figure as an s_corporation shareholder respondent conducted examinations of mr hopkins’s s corpo- ration’s form_1120s and petitioners’ joint_return with respect to the examination of the form_1120s respon- dent determined inter alia to disallow dollar_figure and to allow dollar_figure as advertising expenses of mr hopkins’s s corporation’s expenditures of dollar_figure that mr hopkins’s s_corporation claimed as a deduction in that form respondent also determined to 7in determining the amount of mr hopkins’s s corporation’s claimed ordinary_loss of dollar_figure reported in the form_1120s mr hopkins’s s_corporation deducted from its gross_receipts reported in that form inter alia mr hopkins’s s corporation’s expenditures of dollar_figure and mr hopkins’s s corpo- ration’s expenditures of dollar_figure 8of the total of mr hopkins’s s corporation’s expenditures of dollar_figure that were claimed as a deduction in mr hopkins’s s corporation’s form_1120s respondent disallowed a dollar_figure as nondeductible loan payments with respect to mr hopkins’s motor home and b dollar_figure of mr hopkins’s s corpora- tion’s unidentified automobile racing expenditures of dollar_figure as nondeductible personal automobile racing expenditures of mr hopkins and allowed a dollar_figure of such unidentified automo- bile racing expenditures and b dollar_figure of advertising hats expenditures or a total of dollar_figure as advertising expenses respondent determined the former amount allowed ie dollar_figure as continued disallow the entire amount of mr hopkins’s s corporation’s expenditures of dollar_figure that mr hopkins’s s_corporation claimed as a deduction in the form_1120s as a result of respon- dent’s disallowance of various deductions including the above- specified deductions respondent determined that for taxable_year mr hopkins’s s_corporation had ordinary_income of dollar_figure and not an ordinary_loss of dollar_figure as claimed in the form_1120s respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respon- dent inter alia disallowed dollar_figure and allowed dollar_figure of mr continued percent of the dollar_figure of gross_receipts reported in mr hopkins’s s corporation’s form_1120s 9respondent disallowed dollar_figure of mr hopkins’s s corporation’s expenditures of dollar_figure as nondeductible country club_dues and the balance of such expenditures as nondeductible personal automobile racing expenditures of mr hopkins respondent made that latter determination because respondent had allowed mr hopkins’s s_corporation an advertising expense deduction of dollar_figure ie percent of the dollar_figure of gross_receipts reported in its form_1120s see supra note 10the parties stipulated that as a result of respondent’s disallowance of various deductions respondent determined that mr hopkins’s s_corporation had ordinary_income of dollar_figure for however respondent’s disallowance of various deductions claimed in the form_1120s results in mr hopkins’s s corpo- ration’s having ordinary_income of dollar_figure there is no explana- tion in the record for this discrepancy we shall use the amount of ordinary_income stipulated by the parties 11the amount of mr hopkins’s unidentified expenditures of dollar_figure that respondent determined in the notice to allow ie continued hopkins’s unidentified expenditures of dollar_figure that petitioners claimed as advertising expenses in mr hopkins’s sole proprietor- ship’s schedule cdollar_figure based upon respondent’s examination of mr hopkins’s s corporation’s form_1120s respondent also disallowed in the notice the nonpassive loss of dollar_figure from mr hopkins’s s_corporation that petitioners claimed in petitioners’ schedule edollar_figure respondent further determined in the notice that petitioners are liable for for the accuracy-related_penalty under sec_6662 opinion the parties do not address sec_7491 since the year at issue is we presume that sec_7491 is applicable in the instant case on the record before us we find that petitioners have failed to carry their burden of establishing that they satisfy the applicable_requirements of sec_11 continued dollar_figure is equal to approximately percent of the dollar_figure of gross_receipts reported in mr hopkins’s sole proprietorship’s schedule c 12petitioners concede inter alia respondent’s determina- tion to disallow in the notice certain deductions claimed in mr hopkins’s sole proprietorship’s schedule c including the disal- lowance of dollar_figure of mr hopkins’s unidentified expenditures of dollar_figure 13as discussed above the nonpassive loss of dollar_figure from mr hopkins’s s_corporation claimed in petitioners’ schedule e was equal to the sum of mr hopkins’s s corporation’s claimed ordinary_loss of dollar_figure and mr hopkins’s automobile racing expenditures of dollar_figure claimed in statement sbe included as part of petitioners’ joint_return a with respect to the factual issues relevant to ascer- taining petitioners’ tax_liability for that remain in this case on that record we conclude that petitioners’ burden_of_proof on such issues see rule a 290_us_111 does not shift to respondent under sec_7491 moreover with respect to any deductions that petition- ers are claiming for deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 it is now petitioners’ position that for they are entitled under sec_162 to deduct as advertising expenses in mr hopkins’s sole proprietorship’s schedule c an unspecified reasonable amount of mr hopkins’s automobile racing expenditures of dollar_figure for convenience we shall sometimes refer to such claimed deduction as mr hopkins’s claimed schedule c deduction of dollar_figure it is also petitioners’ position that respondent’s determination that for mr hopkins’s s_corporation has dollar_figure of ordinary_income that must be reported in petitioners’ schedule e is wrong that is because according to petitioners 14at trial mr hopkins conceded that during the first six months of before mr hopkins’s s_corporation was organized he made mr hopkins’s automobile racing expenditures of dollar_figure we conclude that petitioners have conceded that they erroneously included such automobile racing expenditures as part of the nonpassive loss of dollar_figure from mr hopkins’s s_corporation claimed in petitioners’ schedule e for mr hopkins’s s_corporation is entitled under sec_162 to deduct as advertising expenses an unspecified reasonable amount of mr hopkins’s s corporation’s expenditures of dollar_figure in excess of the amount of such expenditures ie dollar_figure that respondent allowed that s_corporation to deduct15 and as promotional expenses an unspecified reasonable amount of mr hopkins’s s corporation’s expenditures of dollar_figure we shall address hereinafter the additional deductions for to which petitioners claim mr hopkins’s s_corporation is entitled and not the correlative effect in petitioners’ schedule e that 15with respect to mr hopkins’s s corporation’s expenditures of dollar_figure respondent allowed advertising expense deductions for dollar_figure of unidentified automobile racing expenditures and dollar_figure of advertising hats expenditures or a total of dollar_figure petitioners presented no evidence and make no argument with respect to and do not otherwise appear to challenge dollar_figure of the disallowed amount of mr hopkins’s s corporation’s expen- ditures of dollar_figure which the parties stipulated was for loan payments with respect to petitioners’ motor home see supra note we conclude that petitioners have abandoned contesting that disallowed amount we further conclude that petitioners are contesting only dollar_figure of mr hopkins’s s corporation’s expendi- tures of dollar_figure for convenience we shall sometimes refer to such contested amount as mr hopkins’s s corporation’s claimed advertising expense deduction of dollar_figure 16with respect to mr hopkins’s s corporation’s expenditures of dollar_figure petitioners presented no evidence and make no argu- ment with respect to and do not otherwise appear to challenge dollar_figure of such expenditures which respondent disallowed as and which the parties stipulated was for country club_dues see supra note we conclude that petitioners have abandoned contesting the disallowed country club_dues payments of dollar_figure we further conclude that petitioners are contesting only dollar_figure of mr hopkins’s s corporation’s expenditures of dollar_figure for convenience we shall sometimes refer to such contested amount as mr hopkins’s s corporation’s claimed promotional expense deduc- tion of dollar_figure would result if we were to allow all or a portion of such claimed deductions for convenience we shall sometimes refer collec- tively to the respective deductions that petitioners are claiming with respect to mr hopkins’s sole_proprietorship and with respect to mr hopkins’s s_corporation as the deductions at issue to establish entitlement to the deductions at issue peti- tioners rely on inter alia mr hopkins’s testimony and certain documents and a photograph with respect to the testimony of mr hopkins based on our observation of his demeanor we did not find him to be credible in addition we found mr hopkins’s testimony to be general conclusory vague and or uncorroborated in certain material respects we shall not rely on mr hopkins’s testimony to establish entitlement to the deductions at issue with respect to the documents and the photograph on which petitioners rely we find that those documents and that photo- graph do not establish entitlement to the deductions at issue in support of their position with respect to mr hopkins’s claimed schedule c deduction of dollar_figure petitioners argue that it is appropriate under sec_162 to compare mr hopkins’s automobile racing expenditures of dollar_figure to the amount of gross_sales of westchem ie approximately dollar_figure million during the first six months of that were attributable to the sales efforts of mr hopkins’s sole_proprietorship in support of their position with respect to mr hopkins’s s corporation’s claimed advertising expense deduction of dollar_figure and mr hopkins’s s corporation’s claimed promotional expense deduction of dollar_figure petitioners argue that it is appropriate under sec_162 to compare the respective amounts of the advertising expenses giving rise to mr hopkins’s s corporation’s claimed advertising expense deduction of dollar_figure and the promotional expenses giving rise to mr hopkins’s s corporation’s claimed promotional expense deduction of dollar_figure to the amount of gross_sales of westchem ie approximately dollar_figure million during the last six months of that were attributable to the sales efforts of mr hopkins’s s corporationdollar_figure for convenience we shall sometimes refer to petitioners’ argument regarding the respective compari- sons to be made in determining entitlement to the deductions at issue as petitioners’ comparison argument respondent counters that the court should reject petition- ers’ comparison argument and that the court should not allow the 17to support entitlement to the deductions at issue peti- tioners also offered the testimony of george fague mr fague mr fague who formed westchem around and who at the time of the trial in this case was its ceo testified that westchem relied on its sales representatives including mr hopkins’s sole_proprietorship and mr hopkins’s s_corporation to conduct certain promotional activities in addition mr fague testified that mph enterprises is one of our westchem’s top performing rep organizations we find that mr fague’s testimony does not establish entitlement to the deductions at issue deductions at issuedollar_figure sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expense satisfies the requirements for deductibility under that section is a question of fact 320_us_467 309_f2d_431 9th cir affg 36_tc_672 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 in general an expense is necessary if it is appropriate and helpful to the taxpayer’s trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir in determining whether an expense is ordinary and necessary 18the respective amounts of advertising and or promotional expense deductions that respondent allowed mr hopkins’s sole_proprietorship and mr hopkins’s s_corporation were calculated as approximately percent of the respective gross_receipts of those businesses we reject any suggestion by respondent that approxi- mately percent of the gross_receipts of a taxpayer’s business is the standard to be used in deciding whether the amount of an advertising or promotional expenditure is reasonable under sec_162 we have previously indicated that we did not intend to create a rule_of thumb for determining whether a certain level of expenditure was reasonable or unreasonable under that section gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir within the meaning of sec_162 courts generally have focused on the existence of a reasonably proximate relationship between the expense and the taxpayer’s business and the primary motive or purpose for incurring it e g 229_f2d_947 8th cir affg on this issue 23_tc_138 36_tc_879 33_tc_838 in general where an expense is primarily associated with profit- motivated purposes and personal benefit can be said to be distinctly secondary and incidental it may be deducted under sec_162 e g 55_tc_94 25_tc_463 14_tc_66 conversely if an expense is primarily motivated by personal considerations no deduction for it will be allowed under sec_162 e g henry v commissioner supra larrabee v commissioner supra a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the ex- penses had a reasonably direct relationship to any such trade_or_business 50_tc_177 affd per curiam 409_f2d_1359 2d cir even if an expenditure may be by its nature ordinary and necessary at the same time it may be unreasonable in amount in such a case only the portion which was reasonable would qualify for a deduction under sec_162 380_f2d_786 9th cir we turn now to petitioners’ comparison argument petition- ers do not cite and we have not found any authority supporting that argumentdollar_figure in determining under sec_162 whether an advertising or promotional expenditure incurred by a taxpayer who performs services on behalf of another taxpayer is reasonable or unreasonable in amount it may be appropriate inter alia to compare such expenditure to the gross_receipts of the taxpayer performing such services we conclude that in this case it would be inappropriate in making such a determination to compare the advertising or promotional expenditure of the taxpayer performing services on behalf of another taxpayer to the gross_receipts of such other taxpayer we reject petitioners’ comparison argument in advancing their position with respect to the deductions at issue petitioners fail to specify the amount of mr hopkins’s claimed schedule c deduction of dollar_figure which when added to the dollar_figure of advertising expenses that respondent allowed as a deduction is reasonable under sec_162dollar_figure petitioners 19none of the cases on which petitioners rely supports petitioners’ comparison argument see eg 380_f2d_786 9th cir gill v commissioner supra boomershine v commissioner tcmemo_1987_384 brallier v commissioner tcmemo_1986_42 20the record does not permit us to estimate any such amount continued also fail to specify the respective amounts of mr hopkins’s s corporation’s claimed advertising expense deduction of dollar_figure and mr hopkins’s s corporation’s claimed promotional expense deduc- tion of dollar_figure which when added to the dollar_figure of advertising and promotional expenses that respondent allowed mr hopkins’s s_corporation as a deduction are reasonable under sec_162dollar_figure based upon our examination of the entire record in this case we find that petitioners have failed to carry their burden of establishing that mr hopkins’s sole_proprietorship and mr hopkins’s s_corporation are entitled for to any advertising and or promotional expense deductions under sec_162 in excess of the respective advertising and or promotional expense deductions that respondent allowed those businesses we turn next to the determination in the notice that peti- tioners are liable for for the accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for that penalty because of negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax in petitioners’ joint_return under sec_6662 continued see 39_f2d_540 2d cir see also 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 21see supra note respondent acknowledges that respondent has the burden of production under sec_7491 with respect to the accuracy- related penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty 116_tc_438 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia a substantial_understatement of tax sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the amount of the understatement shall be reduced to the extent that it is attributable to inter alia the tax treatment of an item for which there is or was substantial_authority see sec_6662 in order to satisfy the substantial_authority standard of sec_6662 petitioners must show that the weight of authorities supporting their tax_return position is substantial in relation to those supporting a con- trary position see 91_tc_686 affd 893_f2d_656 4th cir that standard is not so stringent that a taxpayer’s treatment must be one that is ultimately upheld in litigation or that has a greater than 50-percent likelihood of being sustained in litigation sec_1_6662-4 income_tax regs a taxpayer may have substantial_authority for a position even where it is supported only by a well-reasoned construction of the pertinent statutory provision as applied to the relevant facts see sec_1_6662-4 income_tax regs there may be substantial_authority for more than one position with respect to the same item sec_1_6662-4 income_tax regs the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs we have sustained the determinations in the notice that gave rise to the deficiency that respondent determined22 and 22those determinations include a determination to disallow the nonpassive loss of dollar_figure from mr hopkins’s s_corporation that petitioners claimed in petitioners’ schedule e that continued rejected petitioners’ position that they are entitled to mr hopkins’s claimed schedule c deduction of dollar_figure that petition- ers originally claimed in petitioners’ schedule e as part of the nonpassive loss of dollar_figure from mr hopkins’s s corporationdollar_figure on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 determined in the notice petitioners argue that respondent’s determination under sec_6662 is wrong because there is substantial_authority for the sole_proprietorship and the subchapter_s corporation’s tax treatment of the expenses for advertising and promotion we shall refer to that argument as petitioners’ substantial_authority argument although respondent bears the burden of production with respect to the accuracy-related_penalty at issue respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner t c pincite continued nonpassive loss was equal to the sum of mr hopkins’s s corporation’s claimed ordinary_loss of dollar_figure and mr hopkins’s automobile racing expenditures of dollar_figure claimed in statement sbe included as part of petitioners’ joint_return 23see supra note 24we thus reject petitioners’ argument that respondent continued with respect to petitioners’ substantial_authority argument as it relates to mr hopkins’s claimed schedule c deduction of dollar_figure petitioners’ treatment in their joint_return of mr hopkins’s automobile racing expenditures of dollar_figure is different from the position they are now advancing with respect to such expenditures in petitioners’ joint_return petitioners included mr hopkins’s automobile racing expenditures of dollar_figure as part of the nonpassive loss of dollar_figure from mr hopkins’s s_corporation that they claimed in petitioners’ schedule edollar_figure petitioners concede that that treatment was wrong see supra note on the record before us we reject petitioners’ sub- stantial authority argument as it relates to mr hopkins’s claimed schedule c deduction of dollar_figure with respect to petitioners’ substantial_authority argument as it relates to mr hopkins’s s corporation’s claimed advertis- ing expense deduction of dollar_figure and mr hopkins’s s corporation’s claimed promotional expense deduction of dollar_figure we find that all of the authorities on which petitioners rely to support entitlement to those deductions are materially distinguishable continued failed to provide sufficient evidence that the sole proprietor- ship or subchapter_s corporation’s treatment of any item was not supported by substantial_authority 25the balance of the nonpassive loss of dollar_figure from mr hopkins’s s_corporation that petitioners claimed in petitioners’ schedule e consisted of mr hopkins’s s corporation’s claimed ordinary_loss of dollar_figure from the instant case and their reliance on those authorities is misplaceddollar_figure on the record before us we reject petitioners’ substantial_authority argument as it relates to mr hopkins’s s corporation’s claimed advertising expense deduction of dollar_figure and mr hopkins’s s corporation’s claimed promotional expense deduc- tion of dollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the underpayment for petitioners’ taxable_year based upon our examination of the entire record in this case we find that petitioners have failed to carry their burden of establishing that they are not liable for for the accu- racy-related penalty under sec_6662dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be irrelevant moot and or without merit to reflect the foregoing and the concessions of petitioners 26see supra note 27in light of our finding that petitioners are liable for the year at issue for the accuracy-related_penalty because of a substantial_understatement of tax under sec_6662 we shall not address respondent’s argument that petitioners are liable for that year for that penalty because of negligence or disregard of rules or regulations under sec_6662 decision will be entered for respondent
